                   Case 19-12264-CSS              Doc 94    Filed 01/08/20    Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                   Chapter 7
                                                         Case No. 19-12262 (CSS)
Northstar Healthcare Holdings, Inc.

                   Debtor.

In re:                                                   Chapter 7
                                                         Case No. 19-12263 (CSS)
Northstar Healthcare Acquisitions, L.L.C.

                   Debtor.

In re:                                                   Chapter 7
                                                         Case No. 19-12264 (CSS)
Nobilis Health Corp.

                   Debtor.

                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                        HEARING ON JANUARY 10, 2020 AT 3:00 P.M.

CONTESTED MATTERS GOING FORWARD:

1.       Expedited Motion of BBVA USA f/k/a Compass Bank, as Agent, to (A) Transfer Venue
         to this Court, and (B) Stay any Proceedings in the Houston Court Pending a Decision
         from this Court
         [Filed 1/1/2020; Docket Nos. 80, 84, 86]

         Related Documents:
                                        (a)   Declaration of Jon McCurdy in Support of Expedited
                                              Motion of BBVA USA f/k/a Compass Bank, as Agent, to
                                              (A) Stay any Proceedings in the Houston Court Pending a
                                              Decision from this Court, or, in the Alternative, (B)
                                              Transfer Venue to this Court
                                              [Filed 1/1/2020; Docket Nos. 81, 85, 87]

                                        (b)   Order Shortening Notice and Objection Periods in
                                              Connection with Expedited Motion to (A) Stay any
                                              Proceedings in the Houston Court Pending a Decision from
                                              this Court, and (B) Transfer Venue to this Court
                                              [Filed 1/2/2020; Docket Nos. 83, 87, 89]



\44323593\1 00600.9698.000/464741.000
01/08/2020
                   Case 19-12264-CSS              Doc 94      Filed 01/08/20   Page 2 of 2



                                        (c)   Exhibit(s) to Expedited Motion of BBVA USA f/k/a
                                              Compass Bank, as Agent, to (A) Transfer Venue to this
                                              Court, and (B) Stay any Proceedings in the Houston Court
                                              Pending a Decision from this Court
                                              [Filed 1/5/2020; Docket Nos. 86, 90, 92]

       Objection Deadline:                    January 8, 2020 at 12:00 p.m.

       Responses Received:
                                        (d)   Chapter 7 Trustee’s Response to Expedited Motion of
                                              BBVA USA F/K/A Compass Bank, as Agent, to (A)
                                              Transfer Venue to this Court, and (B) Stay Any
                                              Proceedings in the Houston Court Pending a Decision from
                                              this Court Filed by Alfred T. Giuliano, Trustee
                                              [Filed 1/8/2020; Docket Nos. 87, 91, 93]

       Status                                 Interested parties desire to go forward with hearing;
                                              however, on a limited basis as a scheduling conference (not
                                              an evidentiary hearing).


Dated: January 8, 2020                                            COZEN O'CONNOR

                                                                  /s/ John T. Carroll
                                                           By:
                                                                  John T. Carroll, III (DE No. 4060)
                                                                  1201 N. Market Street
                                                                  Suite 1001
                                                                  Wilmington, DE 19801
                                                                  (302) 295-2028 Phone
                                                                  (302) 295-2013 Fax No.
                                                                  jcarroll@cozen.com

                                                                  Counsel to Alfred T. Giuliano, Chapter
                                                                  7 Trustee




                                                          2
\44323593\1 00600.9698.000/464741.000
01/08/2020
